DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 4/26/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to Claims have overcome the objection previously set forth in the Non-Final Office Action mailed on 4/26/2022.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1, 9 and 17 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(2) as being anticipated by Kanbayashi (US PGPub 2016/0112506).

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanbayashi (US PGPub 2016/0112506).

Regarding claims 1, 9 and 17, Kanbayashi teaches a system (Kanbayashi, see abstract, A computer system), comprising:
a collection of computing nodes arranged in a mesh of N×M×Z topology (Kanbayashi, see figs 6-9 and paragraph 0132, FIGS. 6 and 7 are diagrams illustrating examples in which the network topology is a mesh, and FIGS. 8 and 9 are diagrams illustrating examples in which the network topology is a torus. Even though the limitation defines a mesh of N×M×Z topology, this does not necessarily mean that the collection of computing nodes is 2D (if Z=1) or 3D (if Z>1)), the nodes including computational hardware (Kanbayashi, see paragraph 0072, the parallel computer system 1 includes a plurality of computation nodes 200), wherein Z<N and Z<M, and wherein N and M are at least equal to 4 (Kanbayashi, see figs 6-9, two-dimensional arrangement of computing nodes. Z=1 in case a two-dimensional topology);
a collection of input/output (I/O) connections interfaced with one of the sides of the mesh, said side having N×M nodes, each of the I/O connections being tied to a unique one of the nodes in said side (Kanbayashi, see fig. 1 and paragraphs 0072, a plurality of computation nodes 200 communicably connected to one another through a network 20 to thereby constitute an interconnection network); and
a backplane communicating with the collection of computing nodes through the one of the sides of the mesh (Kanbayashi, see paragraphs 0072-0073, the parallel computer system 1 includes a plurality of computation nodes 200 communicably connected to one another through a network 20 to thereby constitute an interconnection network. The network 20 is a communication line, for example, a local area network (LAN) or an optical communication line. The recited ‘backplane’, without further details, is merely a data bus providing electrical connections among networking entities),
wherein the N x M x Z topology of the mesh is reconfigured by adjusting a number of nodes to which operations are sent by the backplane (Kanbayashi, see figs 6-8 and paragraphs 0133-0134, The job scheduler node 100 executes a job on the computation node 200 allocated by the allocation candidate node set searching unit 13. The method of executing the job on the computation node 200 is known and a description thereof is omitted. As illustrated in FIGS. 6 and 8, in a case where there is an empty region having a shape designated for a new job in a direction in which the remote degree of the reference point when viewed from the running job is small, the allocation candidate node control unit 14 allocates a new job to that region).

Regarding claims 2, 10 and 18, Kanbayashi teaches wherein the computational hardware includes one or more central processing units (CPUs) (Kanbayashi, see fig. 1, a collection of computing nodes).

Regarding claims 3, 11 and 19, Kanbayashi teaches wherein the computational hardware includes one or more graphics processing units (GPUs) (Kanbayashi, see fig. 1, a collection of computing nodes).

Regarding claims 4, 12 and 20, Kanbayashi teaches wherein the computational hardware includes one or more field-programmable gate arrays (FPGAs) (Kanbayashi, see fig. 1, a collection of computing nodes).

Regarding claims 5 and 13, Kanbayashi teaches wherein the computational hardware includes one or more memory elements (Kanbayashi, see fig. 1, a collection of computing nodes).

Regarding claims 7 and 15, Kanbayashi teaches wherein Z≤N/2 and Z≤M/2 (Kanbayashi, see fig. 1, a collection of computing nodes).

Regarding claims 8 and 16, Kanbayashi teaches wherein the collection of computing nodes is physically arranged on a plurality of hardware cards using printed circuit board (PCB) wiring, and the plurality of hardware cards are interconnected using one or more backplanes (Kanbayashi, see paragraph 0074, each of the computation nodes 200 includes a central processing unit (CPU) 201, a memory 202, and a network interface card (NIC) 203).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443